. =

. 4.

MINISTÈRE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO

DIR

ET DE L'ENVIRONNEMENT Unité*Travail“Progrès

CABINET

ECTION GENERALE DE L'ECONOMIE
ROBESTIERE 2 y»

SERVICE DE LA GESTION FORESTIERE

Arrêté n°_5_8 6 3° JMEFE/CAB/DGEF/DF-SGF,

Portant approbation de la convention d'aménagement et de transformation,
pour la mise en valeur de l’UFA Lopola située dans la zone Il (Ibenga Motaba)
du secteur forestier nord.

LE MINISTRE DE L'ÉCONOMIE FORESTIERE ET DE L'ENVIRONNEMENT

PA
Vu la constitétiôn ; Ÿ +®,
Vu la loi n° 16-2000 du 20 novembre 2000, portant code forestier ;
Vu le décret 84/910 du 19 octobre 1984, portant application du.code forestier ;
Vu le décret n° 99-207 du 31 octobre 1999, portant attributions et organisation du
Ministère de l'Economie Forestière, chargé de la Pêche et des Ressources
“Halieutiques ; ;
Vu le décret n° 2002-341du 18 août 2002, portant nomination des membres du
Gouvernement : É $
Vu l'arrêté n° 2634/MEFPRH/DGEF/DF-SIAF du 06 juin 2002, définissant les Unités

Forestières d'Aménagement (UFA) du domaine forestier de Jà zone Il (Ibenga-

Mot

Vu
con
vu

°.#e
vu

aba) du secteur forestier nord et précisant les modalités de leur gestion et de leur
oitation ; UT

’arrêté n° 965/MEF/DGEF/DF/SGF du 31 décembre 1998, portant appel d'offres,
r la mise en valeur de trois (03) Unités Forestières d'Aménagement, situées
s le Secteur Forestier Nord, (région de la Likouala) ;

l'arrêté n° 931/MEFPRH/DGEF/DF-SGF du 22 septembre 1999, reprécisant les
ditions de calcul des taxes forestières ; : : .

arrêté n° 214/MEFPRH/DGEF/DF-SGF du 23 février 2000, approuvant le contrat
transformation industrielle des bois conclu entre le Gouvernement de la

République S'Éongo et la société Bôts erPlacäges de Lopola (BPL) :

a circulaire n° 451/MEFP/DGEF/DSAF-SLRF du 15 juin 1994, fixant les valeurs

FOB et les taux à prendre en considération pour le calcul des redevances à la sortie

des
vu

bois exportés en grumes ;
la circulaire n° 692/MEFP/DGEF/DSAF-SLRF du 13 septembre 1994, portant

n'es des circulaires n°s 452 et 453/MEFP/DGEF/DSAF-SLRF du 15 juin
1994, fixant respectivement les taxes dues au titre de l'exploitation des ressources
forestières et des redevances entrées usine ;

Vu la note circulaire n° 876/MEFPRH/DGEF/DF-SGF du 22 septembre 1999, fixant
les taxes dues au titre de l'exploitation forestières et de la redevance entrée usine de
l'essence annigré ;

Vu la note circulaire n° 476/MEFPRH/DGEF/DF-SGF du 25 avril 2000, fixant les
valeurs FOB et les taux à prendre en considération pour le calcul des redevances à
la sortie de l'essence annigré ;

Vu le compte rendu de la Commission Forestière du 11 mai 1999 ;

s>
>» »

-æ Æn À 2 a

ARRETE
Article premier : Est approuvée la convention d'aménagement et de transformation
conclue entre le Gouvernement de la République du Congo et la Société Bois et
Placages et Lopola pour la mise en valeur de l'UFA Lopola située dans la zone Il
(Ibenga-Motaba) du secteur forestier nord.
Article 2 : Le texte de ladite convention est annexé au présent arrêté.
Article 3 : Le présent arrêté, qui prend effet à compter de la date de sa signature,
sera enregistré, publié au Journal Officiel et communiqué partout où besoin sera./-

Fait à Brazzaville, le 13 Novembre 2002

AMPLIATIONS :

Ci]
s
Li
v

‘Écersc #» &
MEFE/CAB

DVRF
PREFECTURE/Lik.
DREF/LiK.
INTERESSE
SYNDICATS
DOMAINES
CHRONO

ff” DJOMBO : …

“

ND ND NN = 5 ND 0 NN ND À»

5

w
MINISTÈRE DE L'ÉCONOMIE FORESTIERE REPUBLIQUE DU CONGO À
ET DE L'ENVIRONNEMENT Unité * Travail * Progrès

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

m4. 9.2

.
N°_18 ®# JMEFPRHICAB/DGÈF/DF-SGE -

Convention d'Aménagement et de Transformation
des Bois, pour la mise en Valeur de l'Unité Forestière
d'Aménagement Lopola

Entre les soussignés :

Le Gouvernement de la République du Congo, représenté bar son Excellence
Monsieur le Ministre de l'Economie Forestière et de l'Environnement, ci. dessous
désigné « le Gouvernement », d'une part,

Et

La Société SA etPlacages de Lopta ( (BPL) féprésentée par son Directeur Général,
ci-dessous désignée « la Société », d'autre part,

Il a été convenu de conclure la présente convention, onamégnt É] mue de
gestion durable des forêts et aux stratégies de développement du sècteur forestier
national, définies par le Gouvernement.

TITRE PREMIER : Dispositions Générales

Chapitre | : Objet et durée de la convention

Article 1: La présente convention a pour objet, l'aménagement durable et la mise
en valeur de l'UFA Lopola située dans la zone Il (Ibenga-Motaba), dans le secteur
forestier nord.

Article 2 : La durée de la présente convention est fixée à quinze (15) ans, à compter

de la date de signature de l'arrêté d'approbation de ladite convertion.
“en À . 4  » “ >

A la suite de l'adoption du plan d'aménagement durable de l'UFA Lopola, prévue à
l'article 12 ci-dessous , la durée de la convention pourrait être modifiée, en fonction
des directives dudit plan, pour tenir compte des dispositions de l'article 67 de la loi
16/2000 du 20 novembre 2000 portant code forestier susvisée.

Cette convention est renouvelable, après son évaluation par l'Administration des
Eaux et Forêts, tel que prévu à l'article 34 ci-dessous.

Chapitre Il: Dénomination-Siège Social-Objet et Capital Social de la Société.

Article 3: La Société est constituée en société anonyme de droit congolais,
dénommée Société Bois et Placages de Lopola BPL.

Son siège social est fixé à Lopola dans la Likouala, République du Congo.

he lk pourra êt#-#ançféré en tout autrélieude la'République du Congo par décision de
la majorité des actionnaires, réunie en Assemblée Générale Extraordinaire.

Article 4: La société a pour objet l'exploitation, la transformation, le transport et la
commercialisation des bois et des produits dérivés.

Afin de réaliser ses objectifs, elle peut établir des accords, rechercher des
actionnaires et entreprendre des actions pouvant développer ses activités, ainsi que
toute opération commerciale, mobilière se rattachant directement ou indirectement à
l'objet de la société.

Article 5: Le capital social de la société est fixé à 5.000.000 de francs CFA.
Toutefois, il devra être augmenté en une ou plusieurs fois, par voie d'apport en
numéraire, par incorporation des réserves ou des provisions ‘ayant vocation à être
incorporées au capital social et par apport en nature, au plus tard le 30 décembre
2002. s

Article 6: Le montant actuel du capital social, divisé en 500 ‘actions de 10.000
FCFA chacune, est reparti comme suit : : : Loos
,.

te #4 FA » ._# ax LE) . a D
TACTIONNAIRES  * NOMBRE PTVALEUR D'UNE VALEUR, TOTALE)
| D'ACTIONS ACTION (F CFA) .‘ ‘Î(F CFA). |

NADIM RACHID BITAR __ [200 10.000 2.000.000 |
GEORGES NADIM BITAR | 150 10.000 1.500.000 |
OMAR SALHAB 150 10.000 1.500.000 |
{TOTAL 500 5.000.000 |

Article 7 : Toute modification dans la répartition des actions devra être au préalable
approuvée par le Ministre chargé des Eaux et Forêts, conformément aux textes

législatifs et réglementaires en la matière

=
,.
.. en À 4%  » à >
Titre deuxième : Définition des Unités Forestières d'Exploitation

Article 8 : Sous réserve des droits des tiers et conformément à la législation et à la
réglementation forestières, la société est autorisée à exploiter l'Unité Forestière
d'Aménagement Lopola, d'une superficie de 199.900 ha et située dans la zone Il
(Ibenga-Motaba) dans le secteur forestier Nord, ainsi définie :

+ _ Au Nord-Ouest : par une droite orientée géographiquement suivant un angle de
34°, depuis l'intersection du parallèle 03*01'N avec la rivière Lola , jusqu'à la
rivière Ibenga ;

+ Au Sud: par le parallèle 02°48'N depuis la rivière Lola, jusqu'à son intersection
avec la rivière Ilpendja; ensuite une droite d'environ 13 Km, orientée
géographiquement suivant un angle de 290°, jusqu'à la source d'une rivière non
dénommée ; puis par cette rivière en aval, jusqu'à sa confluence avec la rivière
Ibenga ;

+ Al Est ,par la rvierelbenga DE

+ _ A l'Ouest: par la rivière Lola, depuis son intersection avec le parallèle 03°01'N,
jusqu'à son intersection avec le parallèle 02°48'N ;

Titre troisième : Engagements des parties

Chapitre | : Engagements de la société

Article 9: La société s'engage à respecter la législation, et la réglementation
forestières en vigueur, notamment :

Elle doit effectuer des comptages systématiques pour l'obtention des coupes
annuelles, dont les résultats devront parvenir. à la Direction Régionale de
l'Économie Forestière de la Likouala, dans les. délais. prescrits par la
réglementation en vigueur, L a

Elle ne doit ni céder ni sous traiter l'exploitation de l'UFA Lopola

,.
- Elle s'ete également à tranêtnetie les'états de production à l'Administration
des Eaux et Forêts, dans les délais prévus par les textes réglementaires en

vigueur.

Article 10: En attendant l'élaboration du plan d'aménagement, l'exploitation de l'UFA
attribuée se fera sur la base des conditions prévues par l'arrêté
2634/MEFPRH/DGEF/DF-SGF- du 6 juin 2002 définissant les Unités Forestières
d'Aménagement (UFA) du domaine forestier de la zone Il (Ibenga-Matoba) du
secteur forestier Nordiet précisant les modalités de leur gestion et de leur

exploitation

m
La Société s'engage notamment à atteindre le volume maximum annuel de la
superficie concédée, conformément au planning détaillé présenté au cahier de
charges particulier, sauf crise du marché ou cas de force majeure.

Article 11 : La société s'engage à mettre en valeur l'UFA Lopola, conformément aux
normes techniques établies par l'Administration des Eaux et Forêts et aux
dispositions du cahier de charges particulier.

Article 12: La société s'engage à élaborer, sous la supervision des services
compétents du Ministère chargé des Eaux et Forêts, un plan d'aménagement de

l'UFA concédée dans un délai de deux ans, à compter du mois de janvier 2003.
,

: Ru CD . n
Celle-ci peut Fair& appel à un bureau ‘d'études spécialisé, après avis du Ministre
chargé des Eaux et Forêts.

4. 8.2

L'élaboration du plan d'aménagement se fera suivant les normes édictées par la
Direction Générale des Eaux et Forêts.

Article 13: L'élaboration du plan d'aménagement forestier est à la charge de la
société.

Les conditions d'élaboration du plan d'aménagement seront précisées dans un
protocole d'accord à conclure entre la Direction Générale de l'Economie Forestière et
la Société.

Article 14 : La Société s'engage à mettre en œuvre le plan d'aménagement durable
à élaborer. À cet effet, elle devra créer en son sein une cellule chargée de
coordonner l'élaboration et la mise en œuvre dudit plan d'aménagement.

Les dépenses relatives à la mise en œuvre du plan d'aménagement sont à la charge
ms. s.Ade la société. Toutefoiss-celle-ci peut, avec l'appui du Département des Eaux et

Forêts rect@ièhen des financenteñt extérieürs, - pour réaliser certaines. actions,

notamment celles liées à la gestion et à la conservation de la diversité biologique.

Article 15 : Un avenant à la présente convention sera signé entre.les. deux parties,
après l'adoption du plan d'aménagement durable, ‘pour prendre ent compte les
prescriptions et préciser les modalités de mise en œuvre dudit plan.

Article 16: La société s'engage à développer des unités industrielles et à diversifier
la production transformée de bois, selon le programme d'investissement et le
planning de production, présentés au cahier de charges particulier.

Article 17: La société s'engage à assurer la bonne exécution du programme
d'investissement, conformément au planning retenu au cahier de charges’particulier,
sauf cas de force majeure, prévu à l'article 30 ci-dessous.

Article 18 : Pour couvrir les investissements, la société aura recours à tout ou partie
de son cash flow, aux capitaux de ses actionnaires et'aux financements extérieurs à

moyen et long termes.

L en À & # oo,
Article 19: Lorsque la société aura atteint sa pleine capacité de production, celle-ci
s'engage à porter l'effectif du personnel de 104 en 2002 à 489 agents à l'an 2006
selon les détails précisés au cahier de charge particulier.

Article 20: La société s'engage à recruter les cadres nationaux, à assurer et à
financer leur formation, selon les dispositions précisées au cahier de charge
particulier

Article 21: La société s'engage à collaborer avec l'Administration des Eaux et
Forêts, pour une gestion rationnelle de la faune dans l'UFA concédée. Elle s'engage
notamment à assurer le financement de la mise en place et du fonctionnement des
«Unités de Surveillance et de Lutte Anti-Braconnage »  (USLAB), suivant un
protocole d'accord à établir avec la Direction Générale de l'Economie Forestière.

Article 229 42 société s'engage, à livrer .gu matériel et à réaliser les travaux
Spéoifiques au profit de l'Adminiétratiof des Eaux et Forêts, des populations et des
collectivités territoriales ou locales de la région de la Likouala ,tels que prévus au
cahier de charges particulier de la convention.

Chapitre Il : Engagements du Gouvernement

Article 23 : Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la Société et à contrôler, par le biais des services compétents
du Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles.

Il garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par
les agents des Eaux et Forêts.

Article 24: Le Gouvernement s'engage à maintenir le VMA de l'UFA concédée
jusqu'à l'adoption d'un plan d'aménagement durable ; saüf cas de crise sur le
marché de bois ou cas de force majeure.

Article 25: Le Gouvernement s'engage à ne jamais mettre en cause unilatéralement
les dispositions de la présente convention à l'occasion des accords de toute nature
qu'il pourrt#ont#acter avec d'autfès Etats où des tiers. ë

Titre quatrième : Modification — Résiliation de la Convention.et cas-de force
majeure

Chapitre | : Modification et Révision

Article 26 : Certaines dispositions de la présente convention peuvent être révisées à
tout moment lorsque les circonstances l'imposent, selon que- l'intérêt des deux
parties l'exige, ou encore lorsque son exécution devient impossible pour une raison
de force majeure.

Article 27: Toute demande de modification de la présente convention devra être
formulée par écrit, par l'une des parties. Cette modification n'entrera en vigueur que
si elle est signée par les représentants des deux parties.
-æ

en À - 49%  » oi ë

Chapitre Il : Résiliation de la convention

Article 28: En cas de non observation des engagements pris par la Société, la
convention est résiliée de plein droit, sans préjudice des poursuites judiciaires,
après une mise en demeure restée sans effet, dans les délais indiqués, qui, dans
tous les cas, ne doivent pas dépasser trois mois.

Cette résiliation intervient également en cas de manquements graves à la législation
et à la réglementation forestières, dûment constatés et notifiés à la société par
l'Administration des Eaux et Forêts.

Article 29 : Les dispositions de l’article 28 ci-dessus s'appliquent également dans le
cas où la mise en œuvre de la présente convention ne commence pas dans un
délai d'un an à compter de la date de signature de son arrêté d'approbation ou
encore lorsque les activités du chantier sont arrêtées pendant un an, sauf cas de
force majeure défini à l'article 30 ci-dessous.

de
Chapitre Il? Tasde force miajeûre .

Article 30: Sont qualifiés de «cas de force majeure » tous les événements
indépendants de la volonté de la société, extérieurs à l'entreprise et susceptibles de
nuire aux conditions dans lesquelles elle doit réaliser normalement son programme
de production et d'investissements.

Toutefois, la grève issue d’un litige entre la Société et son personnel, pour la non
observation de la législation du travail ne être considérée comme cas de force
majeur.

Article 31: Au cas où l'effet de force majeure n'excède pas:six mois, le délai de
l'exploitation sera prolongé par rapport à la période marquée par la force majeure

Si l'effet de force majeure dure plus de six mois, l'une des parties peut soumettre la
situation à l’autre, en vue de sa résolution.

Les parties s'engagent à se soumettre à toute décision résultant d'un.tel- règlement,
même si cette décision devra aboutir à la résiliation de la présent convention.

en À - 42 » “
Titre cinquième : Règlement des différends et attributions de juridiction

Article 32 : Les parties conviennent de régler à l'amiable tout différend qui résulterait
de l'exécution de cette convention.

En cas de désaccord, le litige sera porté devant le Tribunal de Commerce du siège
social de la Société. à
+ ms.

….

ms.

,:.sTitre sixième : Dispositions finales,

Sn À 2 »

Article 33: En cas liquidation ou de résiliation de la convention, la Société devra
solliciter l'approbation du Ministre chargé des Eaux et Forêts pour vendre ses actifs
et transférer leur montant, pour la vente de son matériel et de ses installations.

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du 20 novembre 2000,
portant Code Forestier sont applicables de plein droit.

Article 34: La présente convention fera l'objet d'une évaluation annuelle par les
services compétents de l'Administration des Eaux et Forêts.

De même, au terme de la validité de ladite convention, une évaluation finale sera
effectuée par les services précités qui étudieront la possibilité ou non de sa
reconduction

Article 35: Le taux retenu pour le calcul de la taxe forestière est fixé par un texte
réglementaire

+.Article 36 : Es résente éonvention gbroge le.contrat. de transformation industrielle

n°° 2/MEFPRH/DGEF/DF-SGF du 23” février 2000 entre la société et le
Gouvernement de la République.

Fait à Brazzaville, le 13 Novembre ‘2002

Pour la Société, Pour le Gouvernement,

Le Directeur Général, Le Ministre de l'Economie Forestière
et de l'Environnement,

RE

s N s a » D
ADIM BITAR Ne ES

.

Georges
MINISTÈRE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité*Travail* Progrès

DIRECTION GENERALE DE L'ÉCONOMIE
FORESTIERE

CAHIER DE CHARGES PARTICULIER

Relatif à la convention d'aménagement et de Transformation conclue entre le
Gouvernement Congolais et la Société Bois et Placages de Lopola, pour la
mise en valeur de l'Unité Forestière d'Aménagement Lopola dans la zone Il
(Ibenga-Motaba) du secteur forestier Nord.

Article premier: L'organigramme général de la société, joint en annexe se
présente de la manière suivante : |
. un À 4  » ,

un poste de Président Directeur Général À gt

une direction générale avec secrétariat S ser

La Direction Générale comprend:

- une direction technique ;
- une direction commerciale ;
- une direction administrative et du personnel.

La Direction Technique comprend :

un service d'exploitation forestière
- un service de transformation de bois ;
- un service mécanique et entretien ;
- une cellule d'aménagement.
La Direction Commerciale comprend :

- un service commercial :
- un service informatique et approvisionnement ;
- - un sevmæe wente et transit. , % # sv :

La Direction Administrative et du personnel comprend :

- un service Administratif et du Personnel ;
- un service comptabilité.

Article 2 : La société s'engage à recruter des cadres du corps des agents des eaux
et forêts, suivant le calendrier ci-dessous :

2003 : deux postes d'encadrement ;
2004 : deux postes d'encadrement ;
2005 : un poste d'encadrement.

La précision sur les postes d'encadrement sera donnée à l'Administration forestière
par la société au plus tard la fin du mois de février 2003.

Article 3 : La société s'engage, à qualification, compétence et expérience égales, à
recruter en priorité les travailleurs et les cadres de nationalité congolaise.

ET ” a .» é _ k
Les cadres expatriés ont pour mission de préparer le personnel congolais à sa
promotion hiérarchique par une formation, à travers l'organisation des stages au
niveau local ou à l'étranger.

A cet effet, la Société doit faire parvenir, chaque année, à la Direction Générale de
l'Economie Forestière, le programme de formation.

Article 4: La société s'engage à construire, pour ses travailleurs, une base-vie,
comprenant :

- une infirmerie ;

- un économat ;

- uneécole ;

- un système d'adduction d'eau potable ; :

- une case de passage équipée et meublée pour les kart des eaux et forêts,
selon un plan à définir avec la Direction Générale de l'Economie Forestière.

La base-vie devra être éclairée et dotée d'une antenne parabolique. Par ailleurs, la
.société Sengace à äppuyer LS poplilations à développer les activités agro-
pastorales autour des bases-vies. ”

Article 5: Les investissements prévisionnels, définis en fonction des objectifs à
atteindre, aussi bien en matière de production de grumes que de transformation *
industrielle de bois, se chiffrent à 12.700.000.000 F CFA sur une période de 7 ans.

en
Le calendrier de réalisation de ces investissements est présenté en annexe:

Article 6: Le volume maximum annuel est celui défini par arrêté
n°2634/MEFPRH/DGEF/DF-SIAF du 06 juin 2002, définissant les unités forestières
d'Aménagement (UFA) du domaine forestier de la zone Il (Ibenga-Motaba) du
secteur forestier Nord et précisant les modalités de leur gestion et de leur
exploitation

Celui-ci sera modifié dans le cadre de l'élaboration du plan d'aménagement durable
prévue.

Article 7: Le calendrier prévisionnel de production et de transformation des grumes
se présente comme suit :

E

\ » S
| Années
Désignation ;
2002 2003 2004 2005 2006
Production fûts 40.000 100 000 150.000 150.000 150.000
+
| Production Grumière 26.000 65.000 97.500 97.500 LL 150.000
|Entrées Scierie (billes) : 55.000 | 82.500 | 82500 | 82.500 |
il
| |
Entrées tranchage - - - 15.000 . | : 15.000
Grumes exportés 26.000 10.000 15.000 - | -
Sciages verts = 19.250 18.700 18.700 18.700
Sciages séchés s> = s 40.000 10.000 10.000
. EE 7 re # > # : 7
Placages L - - ' è ‘7.000 7.000

NB : S'agissant de la production grumière, les prévisions portent sur les volumes-
fûts. ° #

Après l'élaboration du plan d'aménagement durable de l'UFA Lopola, les nouvelles
prévisions de production et le planning de production seront établis, suivant les
prescriptions dudit plan. :

Article 8: La coupe annuelle sera de préférence d'un seul tenant: Toutefois, elle
pourrait être repartie en un ou plusieurs tenants dans la’zone d'exploitation difficile
(montagnes où marécages).

Article 9 : Les essences prises en compte pour le calcul de la taxe forestière sont
celles indiquées par les textes réglementaires en matière forestière en vigueur
….

4.

Article 10 : Les diamètres minima d'abattage sont ceux fixés dans les textes
réglementaires en matière forestière en vigueur

Article 11: La création des infrastructures routières dans l'unité forestière

«.sd'aménagement ne devra nullemegt donner lieu à. l'installation anarchique des

vilages et cArifbertents, plus ou moins fermanents, dont les habitants sont souvent
responsables de feux de brousse et des dégâts sur les écosystèmes forestiers
(défrichements anarchiques, braconnage etc...)

Toutefois, lorsque la nécessité se fera sentir, l'installation des nouveaux villages et
campements le long des routes et pistes forestières ne pourra avoir lieu qu'avec
l'autorisation de l'Administration des Eaux et Forêts, après une étude d'impact sur le
milieu, conjointement menée avec les autorités locales.

Article 12 : Les activités agro-pastorales seront entreprises autour des bases-vies
des travailleurs, afin de contrôler les défrichements et d'assurer l'utilisation
rationnelle des terres. Ces activités seront réalisées suivant un plan approuvé par la
Direction Régionale de l'Economie Forestière de la Likouala, qui en assurera le suivi
et le contrôle

Article 13: Conformément aux dispositions de l’article 14 de la convention, la
société s'engage à livrer le matériel suivant et réaliser les travaux ci-après.

2 » e
a)-Contribuffo” à Kéquipement de Administration des eaux et Forêts

En permanence

-__ Livraison de 2000 | de gazoil, chaque année, à la Direction Régionale de :
l'Economie Forestière de la Likouala

Année 2002 :

4° trimestre

- livraison d'un ordinateur complet avec onduleur à la Direttion Géhéräle de
l'Économie Forestière

- livraison d'une moto tout terrain à la Direction:Générale de l'Economie
Forestière

x Année 2003 N
LE ]

Ææ À - 42  » se :
2° trimestre

-_ construction et équipement en mobilier des bureaux de la brigade des
Eaux et Forêts de Lopola ;
LA M

os sen À

construction et équipement (mobilier, congélateur, cuisinière , poste
téléviseur) du logement du chef de Brigade de Lopola

Année 2004
if trimestre :
livraison d'un bus (Coaster) de transport du personnel de la Direction

Générale de l'Economie Forestière

Année 2005

- 2-2 1ftrimestgæ.n U 2m pp

-_ contribution à la construction de la Brigade des eaux et Forêts de
Ngabé, à hauteur de F CFA 15 millions

2° trimestre

- livraison de deux moteurs hors- bord 25 cv à la Direction Générale de
l'Economie Forestière

Année 2006

1°’ trimestre

livraison d'un véhicule Pick-up Toyota BJ 79 à la Direction Générale de
l'Economie Forestière «
Sn À a y

Dans le cadre du contrat de transformation Industrielle n°2/MEFPRHIDGEF/DF-
SGF du 23 février 2000, qui est abrogé par la présente convention, la société a déjà
livré du matériel et réalisé des travaux au profit de l'Administration des Eaux et

Forêts et des populations locales, comme indiqué en annexe 1.

b) Contribution au développement socio-économique régional

La société s'engage à participer aux efforts de développement régional, dans
le cadre d'un programme triennal (2003-2005), qui sera défini sous la
supervision de l'Administration des Eaux et Forêts, à hauteur de F CFA soixante dix
millions (F CFA 70.000.000).
Article 14: Le présent cahier de charges particulier est d'application obligatoire,
conformément à l'article 72 de la loi n° 16-2000 du 20 novembre 2000, portant code

forestier.

en À - .»

Pour la Société

Le Directeur Général,

Georgès NADIM BITAR

En

nm À - 4.»

-Fait à Brazzaville, le 13 Novembre 2002

Pour le Gouvernement

Le Ministre de l'Economie Forestière,
et de l'Environnement

ANNEXE Il: Matériel livré et travaux réalisés dans le cadre du

2-

CTIB n°2/MEFPRH/DGEF/DF-SGF du 23 février 2000, abrogé par la
CAT mM8/MEFE/CAB/DGEF/DF-SGF du 13 novembre 2002

Contribution à l'équipement de l'Administration Forestière

livraison à la Direction Générale de l'Economie Forestière de deux (2) micro-
ordinateurs avec imprimante et système d'exploitation WINDOW 98 et logiciel
Pack-office

livraison de trois (3) motos tout terrain à la Direction Générale de l'Economie
Forestière pour les DREF Bouenza, Pool et Cuvette.

Livraison à la DGEF de six (6) groupes’ éle@égèries de 4,5 KVA#- +
Contribution au Développement socio-économique régional

Néant

+
Annexe Il: Détail des emplois

Désignation Emplois Emplois à créer
existants

2003 2004 2005 2006 2007

x

* Président Directeur
Général

* Direction Générale

Directeur Général 1
Secrétaire |

7: *?:2]Agent de Byrgau 40 » “|,
Planton 1
Opérateur de radio 1

Agent de saisie

* Direction Commerciale
Directeur Commercial 1
Chef de service
Informatique et 1 1 1
approvisionnement
Chef de service Vente et |1 1 1
Transit

* Direction
Administrative
Chef de Service 1
Administrateur et du
personnel 3 3 3 3
Chef de Service
Comptabilité

« 4.2 Personnel du bureau ».
« en €

* Direction Technique

Directeur d'exploitation il |
Chef de chantier 11
Chef de chantier Adjoint |1 1 1

- Cellule
d'Aménagement 3 |
Equipe de maîtrise 15
Personnel Technique
- Prospection

Chef de Prospection
Boussolier
Layonneur
Manœuvres de

ES
=

ES

JS. à à

.æ

prospection

- Construction route
Chef de travaux route
Conducteurs
Aide-éclairage
Chauffeur &eane,
Conducteurs niveleuse

Abattage
Abatteur
Aide abatteur
Marqueur

Débuquage/débardage
Conducteur
Aide conducteur

- Parc de tronçonnage
Pointeur marqueur
Tronçonnage

Commis de chargement

- Roulage

Chauffeur Grumier
Motor boy ,
Éonducteut Margeur

- Servitude de liaison
Chauffeur véhicule de
liaison

- Atelier mécanique
Mécanicien

Aide mécanicien
Soudeur

Pompiste

Electricien
magasinier

* Scierie

Chef de scierie
Scieur de tête

Aide scieur de tête

Dédouleur #:

Aide débofeë#t V
Déligneur

Aide déligneur
Ebouteur

Aide ébouteur
Contrôleur de qualité

.

D D N D =

u> ©

à 2 exe 8

RE 28 eût

= ND N & & NN NN

ee

Fr 2NDN

D =

u) © Co

ww

12
12

N =

a

….

-Æ|

Marqueur

empilleurs

Cercleur

Commis de parc
Tronçonneur parc
Réception (manœuvres),
Affüteur æm À

Aide affüteur

Mécanicien d'affütage
Conducteur des manitou

* Usine de tranchage
Chef d'usine
Conducteurs
Opérateurs .

Ouvriers

* Usine de placage
Chef d'usine
Conducteur de machine
Opérateurs séchoirs
Manœuvres

Personnel de service
Infirmier

Gardiens

Â

-AEmployés de bureau *:|3
+-A Employés dg ou a 5 *

1

N = = N OO = = ss
. a

Lol

10
35

12

B B O1 =

N B ND = i

Total

110

Total Général

en À

Annexe : II! Investissements prévisionnels

Désignation

2000

2001

2002

2003

2004

2005

* Constitution de la

- Frais d'étabffément
- Frais de recherche et
de développement

* Construction’

- Base vie provisoire

:- Base vie définitive

- Bâtiment scierie

- Bâtiment tranchage

-__ Dépôt principal

- Bâtiment administratif

-__ Case de passage

- Garage

- Ecole

-__ Dispensaire

- Brigades des Eaux et
Forêts et de la

. [a.. Douanes

. À

* Plan d'aménagement

- Formation des équipes
Inventaire
d'aménagement
Etudes
complémentaires et
rédaction du plan

- Mise en œuvre du plan

* Matériel d'exploitation
Outillage forêt

-__ Bulldozer D7G (5)

-__ Niveleuse 140 G (2)

-_ Chargeur 966 F (2)

- Chargeur 938 G (1)
Rouleau compacteur
(2)

. |. Jracteur agricole (1)

- "Chargeur 328(#)

- Débardeur 545 (2)

-__ Camion benne (2)

-__Porte char (1)

400 000
120 000
120 000
120 000

: 800 000
40 000

30 000

20 000

4 # 40000 |"

100 000
525 000
240 000

100 000
480 000

20 000
20 000
15 000

10 000
485 000

20 600!
200:000

800 000
285 000
200 000
300 000
30 000
100 000
30 000
15 000
40 000

20 000

120 000.

120000 |.

175060! "°

‘30 000

120 000

À

300 000.

80 000

&

a
e]
[e]
[=]
©

1. Plateau (1) .
-_ Citerne mobile (4)
|-  Citerne fixe (2)
-_ Véhicule de livraison F a
(6) j \
4 -__ Camion grumier (15)
| © L [* Matériel de x | you .
transformation -| -|[ 1125 000 -

- Ligne de sciage (1) - -[ 100 000 -[ 100 000 -
-_ Séchoirs (4): D - - - -|[ 1 000 000! 200 000
- Ligne de tranchage (2) - - -| 840000! 270 000 -
- +. à. Centrale thermique Bee _ -| 600 000 - -
-_ Centrale traftèMent A O2 7 |  go000! -
d'eau - - 70 000,1!" ‘. -
-__ Groupe électrogène - -[ 150000! 150 000 - -
-__ Chargeur 988.(1) - - 70 000 60 000 - --
- . Elévateur à fourche (3) - - 170 000 - - =

-__ Camion plateau (5)
| - Véhicule de liaison (6)

| * Administration BPLet bise, | g:
| autres - 50 000 40 000

-__ Matériel de bureau et 20000 100000! 100000! 100 000 50 000 -
informatique ;

Véhicule de livraison vo
-__ Diverses contributions AAEUAC ‘

37 500 |1 490 000 |4 300 000 |4 857 000 |1 605 000 | 500 000

TOTAL
TOTAL GENERAL
Tee DL SEX = EE 7
, #
…. 0. MS à pure à ,

‘142
